Citation Nr: 0831844	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
1997, for an award of service connection for dysthymia and 
depression as secondary to a service-connected low back 
disability.

2.  Entitlement to an initial rating greater than 10 percent 
for dysthymia and depression as secondary to a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the veteran's claim of 
service connection for dysthymia as secondary to a service-
connected low back disability and assigned a 10 percent 
rating effective May 10, 1999.  This decision was issued to 
the veteran and his service representative in February 2004.  
The veteran disagreed with this decision later in February 
2004, seeking an effective date earlier than May 10, 1999, 
for the award of service connection for dysthymia and an 
initial rating greater than 10 percent for service-connected 
dysthymia.

In an April 2004 rating decision, the RO assigned an 
effective date of January 21, 1997, for the award of service 
connection for dysthymia as secondary to a service-connected 
low back disability.  This decision was issued to the veteran 
and his service representative in May 2004.  The veteran 
perfected a timely appeal on the initial rating in June 2004 
and also perfected a timely appeal on the earlier effective 
date in August 2004.

In a July 2004 rating decision, the RO granted service 
connection for depression as secondary to a service-connected 
low back disability effective January 21, 1997.  The RO noted 
that the veteran's service-connected depression was evaluated 
along with his service-connected dysthymia.

In November 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The Board observes that, in a July 2008 appellate brief, the 
veteran's service representative filed new claims of service 
connection for ischemic heart disease, obesity, chronic 
gastroesophageal reflux disease (GERD), and osteoarthritis, 
each as secondary to the veteran's service-connected low back 
disability.  Accordingly, these issues are referred back to 
the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric examination report dated on August 8, 1988, 
and date-stamped as received by the RO on October 21, 1996, 
contains a diagnosis of dysthymia which was related to a 
post-service motor vehicle accident.

3.  In statements on a VA Form 21-4138 dated on December 27, 
1996, and date-stamped as received by the RO on January 21, 
1997, the veteran filed an informal claim of service 
connection for "psychological distress" as secondary to a 
service-connected low back disability.

4.  Service connection for dysthymia and depression as 
secondary to a service-connected low back disability has been 
in effect since January 21, 1997.

5.  Prior to August 9, 2007, the veteran's service-connected 
dysthymia and depression were manifested by, at worst, 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.

6.  VA examination on August 9, 2007, showed that the 
veteran's service-connected dysthymia and depression were 
manifested by, at worst, occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to such symptoms as severe depression and chronic 
sleep impairment.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
January 21, 1997, for an award of service connection for 
dysthymia and depression as secondary to a service-connected 
low back disability have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).

2.  The criteria for an initial rating greater than 
10 percent for dysthymia and depression as secondary to a 
service-connected low back disability, prior to August 9, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2., 4.7, 4.130, 
Diagnostic Codes (DC's) 9405, 9433-9434 (2007).

3.  The criteria for a 30 percent rating, but no higher, for 
dysthymia and depression as secondary to a service-connected 
low back disability, from August 9, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2., 4.7, 4.130, Diagnostic Codes (DC's) 9405, 9433-
9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection for dysthymia as secondary to a 
service-connected low back disability in the currently 
appealed rating decision issued in December 2003.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Here, in a 
September 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for dysthymia as secondary to a service-connected 
low back disability, because the veteran's increased rating 
claim is being granted in this decision, and because the 
veteran's earlier effective date claim is being denied in 
this decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
does not support assigning an effective date earlier than 
January 21, 1997, to the veteran's service-connected 
dysthymia and depression as secondary to a service-connected 
low back disability.  The evidence supports assigning a 
30 percent rating for service-connected dysthymia and 
depression effective August 9, 2007.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Pursuant to the Board's November 2006 remand, additional 
notice of the five elements of a service-connection claim was 
provided in September 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for dysthymia 
and depression as secondary to a service-connected low back 
disability.  Consequently, Vazquez-Flores is inapplicable.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the September 2003 letter was issued prior to the 
December 2003 rating decision; thus, this notice was timely.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file; the veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
dysthymia and depression.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than January 21, 1997, for the award of service 
connection for dysthymia and depression as secondary to a 
service-connected low back disability.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A review of the veteran's claims file shows that, on 
October 21, 1996, the Social Security Administration (SSA) 
provided copies of the veteran's medical records submitted in 
support of other claims currently not before the Board.  A 
review of the veteran's SSA records shows that, following 
psychiatric examination on August 8, 1988, by H.F.H, Ph.D., 
the diagnoses included dysthymia.  These records indicate 
that the veteran's mental health problems, including 
dysthymia and depression, were related to a post-service 
motor vehicle accident which occurred in March 1986.  The 
veteran was awarded SSA disability benefits in October 1988 
for organic brain syndrome and a history of a herniated 
nucleus pulposis of L5-S1.

In a letter dated on December 27, 1996, and date-stamped as 
received by the RO on January 21, 1997, the veteran filed an 
informal claim of service connection for "psychological 
distress due to service connected disability."  Attached to 
the veteran's letter was a letter dated on November 12, 1996, 
from R.M.N, M.D., Chief, Psychiatry Service, VA Medical 
Center, Reno, Nevada.  In her letter, Dr. R.N. stated that 
the veteran's primary diagnosis was organic mental syndrome 
(with features of dementia) and depression secondary to "a 
well documented history of traumatic head injury which 
occurred on March 28, 1986" when the veteran was involved in 
a motor vehicle accident and sustained a head injury.  
Dr. R.N. noted that the veteran had extensive psychological 
testing with Dr. H.H in 1989 and that his condition had not 
changed since August 1996.  

As noted in the Introduction, in the currently appealed 
rating decision dated in December 2003 and issued in February 
2004, the RO granted service connection for dysthymia as 
secondary to a service-connected low back disability and 
assigned a 10 percent rating effective May 10, 1999.  In the 
narrative for this rating decision, the RO stated that 
May 10, 1999, was the date that VA had received the veteran's 
claim.

In statements on his February 2004 notice of disagreement, 
the veteran contended that he was entitled to an earlier 
effective date than May 10, 1999, for the award of service 
connection for dysthymia as secondary to a service-connected 
low back disability based on his SSA records.

Also as noted in the Introduction, in a rating decision dated 
in April 2004 and issued in May 2004, the RO assigned an 
effective date of January 21, 1997, for the award of service 
connection for dysthymia as secondary to a service-connected 
low back disability.

In a May 2004 letter, the veteran again contended that his 
SSA records constituted an informal service connection claim 
and that he was entitled to an earlier effective date based 
on these records.

The Board finds that the preponderance of the evidence is 
against an effective date earlier than January 21, 1997, for 
the award of service connection for dysthymia as secondary to 
a service-connected low back disability.  Although VA 
received the veteran's SSA records in October 1996, and 
although these records show that he received treatment for 
dysthymia in August 1988, nothing in these records relates 
the veteran's post-service dysthymia and depression to active 
service or to his service-connected low back disability.  
Instead, these records show that the veteran experienced 
dysthymia and depression as a result of his post-service 
motor vehicle accident in March 1986.  More importantly, 
there is nothing in the veteran's SSA records indicating an 
intent to apply for VA benefits.  Despite the veteran's 
repeated assertions that, based on the date of some of his 
SSA records, he is entitled to an effective date of August 
1988 for service-connected dysthymia and depression as 
secondary to a service-connected low back disability, the 
laws and regulations pertaining to effective dates are clear.  
The effective date of an evaluation or award of compensation 
or dependency and indemnity compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  (Emphasis added.)  In this 
case, although the veteran was treated for dysthymia in 
August 1988, his informal service connection claim for 
dysthymia and depression as secondary to a service-connected 
low back disability was not received by VA until January 21, 
1997.  There is no evidence in the claims file that, prior to 
January 21, 1997, the veteran filed a formal or informal 
service connection claim for dysthymia.  In fact, 
correspondence in the claims file from the veteran dated in 
August 1996 shows that he requested that VA not use his SSA 
records after they had been requested in a Board remand of 
other claims no longer on appeal.  Given the foregoing, the 
Board finds that the criteria for an effective date earlier 
than January 21, 1997, for an award of service connection for 
dysthymia and depression as secondary to a service-connected 
low back disability have not been met.

The veteran also contends that his service-connected 
dysthymia and depression are more disabling than currently 
evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected dysthymia and depression 
currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, DC 9405.  The Board observes that, because 
there is no DC 9405, the veteran's service-connected 
dysthymia and depression will be evaluated by analogy to 
38 C.F.R. § 4.130, DC 9433-9434 (dysthymic disorder-major 
depressive disorder).  See 38 C.F.R. § 4.130, DC 9433-9434 
(2007).

Under DC 9434, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or where symptoms are controlled by continuous 
medication.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

DC 9434 also provides a 50 percent rating for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9434 (2007).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

A review of the veteran's service medical records indicates 
that he was not treated for dysthymia during active service.  
He reported no relevant medical history at either his 
enlistment physical examination in December 1980 or at his 
separation physical examination in October 1981.  Clinical 
evaluation was normal at his enlistment physical examination.  
Clinical evaluation at separation specifically noted no 
"serious psychiatric or character behavior disorder."

As noted above, on psychiatric examination by Dr. H.H. in 
August 1988, the veteran complained of "psychological 
symptoms, including occasional nervousness and frequent 
depression."  Dr. H.H. reviewed an October 1986 
psychological evaluation at which time the veteran was 
diagnosed with atypical organic brain syndrome and 
narcissistic personality disorder.  The veteran was near 
tears when discussing his depression.  The veteran denied 
suicidal ideation but reported memory problems.  The veteran 
also reported that, during active service, although he was 
supposed to be an Air Force crew chief, when he did not 
achieve that status, he obtained a general discharge from 
active service.  Mental status examination of the veteran 
showed full orientation with no symptoms or history of 
psychosis.  Dr. H.H. commented that the veteran's psychiatric 
test scores showed depression, anxiety, and 
"worrisomeness."  Dr. H.H. concluded that the veteran's 
psychiatric examination results "are suggestive of a mild to 
moderate impairment of functioning resulting from an organic 
brain syndrome affecting the right hemisphere."  The 
veteran's Global Assessment of Functioning (GAF) score was 
60.  The diagnoses included dysthymia.

Also as noted above, in her November 1996 letter, Dr. R.N. 
stated that mental status examination of the veteran showed 
full orientation, moderately impaired memory, no 
manifestations of overt psychotic thinking, recurrent 
depression, and continued social isolation.  The veteran's 
GAF score was 60.  The diagnoses included chronic organic 
mental syndrome and organic personality disorder, not 
otherwise specified.

On VA examination in June 1998, the veteran complained of 
recurrent depression and decreased sleep, decreased interest 
and motivation, and decreased energy.  He denied any suicidal 
ideation.  He reported a fairly good relationship with his 
father and no contact with his mother, brother, or sister, 
although he also reported that "he gets along with his 
brother."  He was raising a son by himself.  He denied any 
close friends.  Mental status examination of the veteran 
showed full orientation, no evidence of a thought disorder, 
grossly intact cognitive functions, and no suicidal or 
homicidal ideation or plans.  The veteran's GAF score was 60.  
The diagnoses included possible recurrent major depression.

On VA examination in May 2003, the veteran's complaints 
included trouble sleeping and a poor appetite.  He also 
reported "thoughts of suicide many times, no tries."  
Mental status examination of the veteran showed full 
orientation, an ability to organize his thoughts and express 
himself although "sometimes he is pretty slow," and no 
psychosis, delusions, hallucinations, or organicity.  The VA 
examiner stated that the veteran wore "pretty ragged clothes 
which I suspect is intentional."  The veteran's GAF score 
was 65.  The impressions included chronic mild dysthymic.  In 
a December 2003 addendum to this examination report, the VA 
examiner stated that "it is not unusual to have anxiety and 
depression associated with chronic pain syndromes."  This 
examiner opined that, because of the known association 
between chronic pain syndromes and depression, it was at 
least as likely as not that the veteran's service-connected 
low back disability and his depression were related 
etiologically.  He also opined that the veteran's "back pain 
either caused or significantly contributed to the development 
of depression."

On VA examination in August 2007, the veteran complained of 
constant severe depression and anxiety with serious sleep 
disturbance and paranoia.  The VA examiner reviewed the 
veteran's claims file, including his service medical records, 
and post-service VA treatment records.  "This veteran 
describes a highly withdrawn asocial lifestyle in which he 
spends almost all of his time alone."  The VA examiner 
stated that the veteran "manifests significant social 
impairment."  The veteran had raised his son since he was 
6 months old and who was now 17 years old and preparing to 
enter college.  "The veteran does not contend that 
psychiatric symptoms interfere with his activities of daily 
living."  Mental status examination of the veteran showed 
decent hygiene but somewhat unkempt, normal speech, 
circumstantial and tangential thought processes with a 
tendency to ramble and perseverate "on the issue of his 
inadequacies and unworthiness as a man," quite paranoid 
feelings about the evaluation process, reported frequent 
daily suicidal ideation with no plan on intent, inferred 
homicidal ideation "by stating that there were other people 
who deserved to die before he did" but he was vague and 
evasive when asked about this, and full orientation.  The VA 
examiner stated that the veteran "clearly exhibits symptoms 
of severe depression."  This examiner also noted that the 
veteran made "a compelling argument that his symptoms of 
depression are significantly related to his back injury."  
This examiner opined that the veteran "suffered a serious 
blow to his self image and due to a combination of physical 
injuries, brain impairment secondary to a head injury, and 
psychiatric symptomatology, the veteran's functioning in 
occupational and social settings is significantly 
compromised."  The VA examiner concluded that "the 
veteran's psychosocial functioning, mood, and personality 
have been negatively impacted by a combination of factors" 
including the service-connected low back injury and a 
traumatic brain injury after a post-service motor vehicle 
accident.  The veteran's GAF score was 50.  The diagnoses 
included recurrent severe major depressive disorder without 
psychotic features secondary to chronic back pain, physical 
disability, and organic brain syndrome.  

The Board finds that the preponderance of the evidence 
supports a higher initial rating of 30 percent for dysthymia 
and depression effective August 9, 2007.  Prior to this date, 
the veteran's service-connected dysthymia and depression 
symptoms were manifested by, at worst, occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or symptoms controlled by continuous medication.  For 
example, when seen by Dr. H.H. in August 1988, mental status 
examination of the veteran revealed no symptoms or history of 
psychosis and only mild to moderate functional impairment due 
to an organic brain syndrome.  The veteran's GAF score was 
60, indicating only moderate symptoms.  The veteran's GAF 
score was unchanged when seen by Dr. R.N. in November 1996, 
at which time mental status examination showed full 
orientation, no psychotic thinking, recurrent depression, and 
continued social isolation.  On VA examination in June 1998, 
the veteran denied any suicidal ideation and reported a  good 
relationship with his father and that he was raising a son on 
his own.  Mental status examination showed full orientation, 
no thought disorder, intact cognitive functions, no suicidal 
or homicidal ideation.  The veteran's GAF score of 60 again 
was unchanged.  The diagnosis was possible recurrent major 
depression.  Finally, on VA examination in May 2003, mental 
status examination of the veteran again showed full 
orientation, no psychosis, delusions, or hallucinations.  The 
veteran's GAF score had improved to 65, indicating, at worst, 
some mild symptoms.  The diagnosis was mild dysthymia.  
Absent objective evidence of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks, the Board finds that the preponderance of the evidence 
does not support assigning an initial disability rating 
greater than 10 percent for service-connected PTSD prior to 
August 9, 2007.

The Board observes that, on VA examination on August 9, 2007, 
the veteran complained of constant severe depression and 
anxiety with serious sleep disturbance and paranoia.  The VA 
examiner noted the veteran's self-reported "asocial 
lifestyle" in which he spent almost all of his time alone.  
The veteran's social impairment was significant although he 
denied that his symptoms interfered with his activities of 
daily living.  Mental status examination showed decent 
hygiene, normal speech, circumstantial and tangential thought 
processes with a tendency to ramble and perseverate, reported 
frequent daily suicidal ideation with no plan on intent, 
inferred homicidal ideation "by stating that there were 
other people who deserved to die before he did" although he 
was vague and evasive when asked about this, and full 
orientation.  The VA examiner stated that the veteran 
"clearly exhibits symptoms of severe depression."  This 
examiner concluded that the veteran's social and occupational 
functioning was compromised significantly "due to a 
combination of physical injuries, brain impairment secondary 
to a head injury, and psychiatric symptomatology."  The 
veteran's GAF score had worsened to 50, indicating serious 
symptoms.  The diagnoses included recurrent severe major 
depressive disorder without psychotic features secondary to 
chronic back pain, physical disability, and organic brain 
syndrome.  Given the objective medical evidence of 
occupational and social impairment due to severe depression 
and anxiety, the Board finds that an initial disability 
rating of 30 percent, but no higher, is warranted for 
service-connected PTSD from August 9, 2007.

Although there is evidence that the veteran's PTSD should be 
increased to 30 percent effective August 9, 2007, the 
evidence of record from the day the veteran filed this claim 
to the present also supports the conclusion that he is not 
entitled to additional increased compensation during any 
other time within the appeal period.


ORDER

Entitlement to an effective date earlier than January 21, 
1997, for an award of service connection for dysthymia and 
depression as secondary to a service-connected low back 
disability is denied.

Entitlement to an initial disability rating greater than 10 
percent for dysthymia and depression prior to August 9, 2007, 
is denied.

Entitlement to a disability rating of 30 percent for 
dysthymia and depression is granted, effective August 9, 
2007, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


